Citation Nr: 1605544
Decision Date: 02/12/16	Archive Date: 04/01/16

DOCKET NO. 09-11 148    DATE  FEB 12 2016 


On appeal from the Department of Veterans Affairs Medical Center in San Fransisco, California 


THE ISSUE 

Entitlement to payment or reimbursement for medical expenses incurred as a result of treatment at a private medical facility on December 30, 2007. 


REPRESENTATION 

Veteran represented by: California Department of Veterans Affairs 


ATTORNEY FOR THE BOARD 

M. Scott Walker, Counsel 


INTRODUCTION 

The Veteran served on active duty from February 1969 to October 1972. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a determination made in August 2008 by the Department of Veterans Affairs (VA) Medical Center in San Fransisco, California, which denied payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at a private medical facility in Santa Rosa, California, on December 30, 2007. The Veteran's VA claim file has since been transferred to the Veterans Health Administration (VHA) Central Office (CO) in Washington, DC. 

The Veteran was scheduled for a Board hearing to be held in April 2015. 

The Veteran submitted asigned statement, dated March 30, 2015, withdrawing his Board hearing request. 


FINDING OF FACT 

VA authorized the private treatment facility in question to provide care. 


CONCLUSION OF LAW 

The criteria for payment or reimbursement for medical expenses incurred as a result of treatment at a private medical facility on December 30, 2007, have been met. 38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.1000-17.1008 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION 


I. Duties to Notify and Assist 

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a). The VCAA has not yet been found to specifically apply to claims of reimbursement or payment of unauthorized medical expenses. See Barger v. Principi, 16 Vet. App. 132, 138 (2002). The Veteran's claim is granted herein. In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


II. Payment or Reimbursement of Private Medical Expenses 

The Veteran has appealed VA's determination which denied entitlement to a reimbursement for medical services he received from Sutter Medical Center in Santa Rosa, California, on December 30, 2007, following a two-week history of rectal pain and bleeding, associated with hemorrhoids. At that time, the Veteran chose to have excision and drainage of some of the hemorrhoidal tissue after an exacerbation of symptoms resulted in heavy bleeding. See Emergency Department Report, December 30, 2007. 

The Veteran contends the VA should pay for the services rendered on December 30, 2007. He asserts that, at the time of treatment, he believed his rectal pain and bleeding to be emergent in nature. When seeking medical care at a non-VA facility at the expense of VA, such medical care must be authorized in advance. See 38 C.F.R. §17.54. Here, the Board finds that such authorization was provided by VA. As such, the Board concludes that "prior authorization" for the December 2007 private medical treatment in question was obtained pursuant to 38 C.F.R. §17.54, and that payment is warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703. 


ORDER 

Entitlement to payment or reimbursement for medical expenses incurred as a result of treatment at a private medical facility on December 30, 2007, is granted. 


MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals 




